Case 1:19-cv-00567-CFC-CJB Document 115 Filed 12/01/20 Page 1 of 3 PageID #: 6625




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

  CAREDX, INC. and THE BOARD
  OF TRUSTEES OF THE LELAND
  STANFORD JUNIOR
  UNIVERSITY,


                            Plaintiffs,         Civil Action No. 19-567-CFC-CJB

                     v.

  NATERA, INC.,


                            Defendant.



                             MEMORANDUM ORDER

        Pending before me is Defendant Natera, Inc. 's Motion for Summary

  Judgment of Invalidity Under 35 U.S.C. § 101 (D.I. 100). In its Concise Statement

  of Facts in Support of Its Motion for Summary Judgment of Invalidity Under 35

  U.S.C. § 101, Natera states that "[n]either the written description nor the claims of

  the Patents disclose nonconventional techniques for performing genotyping and/or

  multiplex/ high-throughput sequencing, individually or in combination." D.I. 102

 ,I 23. In support of this statement of fact, Natera relies on the written description of
Case 1:19-cv-00567-CFC-CJB Document 115 Filed 12/01/20 Page 2 of 3 PageID #: 6626




  the asserted patents 1 and the declaration of its expert, Dr. John Quackenbush. D.I.

  102 ,r 23 and cited exhibits.

          Plaintiffs deny this factual assertion. They state that some of the techniques

  disclosed in the asserted patents were nonconventional. And they cite in support of

  that position, among other things, six scientific articles that discuss the limitations

  and nascent nature of some of the specifically disclosed techniques as well as the

  declaration of their expert, Dr. Brian Van Ness. D.I. 104 ,r 23 and cited exhibits;

 see also, e.g., D.I. 102-3 at B0325-26, B0331 (a 2008 scientific article describing

  some of the disclosed high-throughput techniques as "new technologies" that are

 "poised to emerge as the dominant genomics technolog[ies]" but cautioning that

 "method development is still in its infancy" and that "[e]fficient data analysis

 pipelines are required for many applications before they become routine"

 (emphasis added)); D.I. 102-3 at B0237-39 (a 2009 scientific article describing the

 transition of the disclosed techniques from basic-research to clinical diagnostics as

 being in the "early stages of development," but noting that the issues of

 "complexity of technical procedures, robustness, accuracy, and cost" are barriers to

 that transition); D.I. 104-1 at C0524 (a 2020 scientific article stating that "standard

 targeted [multiplex or high-throughput sequencing] is significantly limited by its


  1 The   patents share a written description. See Tr. of Apr. 30, 2020 Hr' g at 19: 18-
 21.

                                              11
Case 1:19-cv-00567-CFC-CJB Document 115 Filed 12/01/20 Page 3 of 3 PageID #: 6627




  cost, turnaround time[], and level of sensitivity imposed by background noise");

  D.I. 104-1 at C0601 (a 2008 scientific article expressing skepticism that a

  sequencing technique disclosed in the patents would gain regulatory approval for

  diagnostic purposes).

        Because there is a disputed fact that Natera has said is material to its

  summary judgment motion, I will deny the motion. See Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242,248 (1986) (holding that summary judgment will not lie

  if there is a genuine dispute about a material fact).

        NOW THEREFORE, at Wilmington this First day of December in 2020, IT

  IS HEREBY ORDERED that Defendant Natera, Inc. 's Motion for Summary

  Judgment of Invalidity Under 35 U.S.C. § 101 (D.I. 100) is DENIED.




                                                   UNITED STATE~




                                             111
